EXHIBIT 10.8



 

AMENDMENT No. 29 TO PURCHASE AGREEMENT No. GPJ-003/96



 

This Amendment No. 29 ("Amendment 29") dated as of February 26, 2003 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc. (formerly known as Continental Express, Inc.) ("BUYER"),
collectively hereinafter referred to as the "PARTIES", and relates to Purchase
Agreement No. GPJ-003/96, as amended from time to time together with its
Attachments (collectively referred to as the "Base Agreement") and Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
between EMBRAER and BUYER as amended from time to time (together with the Base
Agreement, collectively referred to herein as the "Purchase Agreement" or the
"Agreement") for the purchase of up to two hundred and forty five (245) new
EMB-145 aircraft (the "AIRCRAFT").



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 29 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to (a) reduce
the number of XR AIRCRAFT delivered thereunder during 2003 from forty-eight (48)
XR AIRCRAFT to thirty-six (36) XR AIRCRAFT, (b) reduce the number of XR AIRCRAFT
delivered thereunder during 2004 from thirty-six (36) XR AIRCRAFT to twenty-one
(21) XR AIRCRAFT, (c) reschedule the remaining Firm XR AIRCRAFT to be delivered
during 2005 and 2006 and (d) reschedule the delivery months for Reconfirmation
AIRCRAFT, all as more fully set forth below;



NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to amend the
Purchase Agreement as follows:

1. Amendment to Delivery Schedule. The text of paragraphs a.4, a.5, a.6 and a.7
of Article 5 of the Purchase Agreement is hereby deleted and replaced with the
following:

"a.4. 2003 XR AIRCRAFT Deliveries



XR Aircraft #

XR Aircraft Contractual

Delivery Dates

XR Aircraft #

XR Aircraft Contractual

Delivery Dates

19

January 2003

*

*

20

January 2003

*

*

21

January 2003

*

*

22

January 2003

*

*

23

February 2003

*

*

24

February 2003

*

*

25

February 2003

*

*

26

February 2003

*

*



*[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



To the extent that the specific LR AIRCRAFT Contractual Delivery Dates are not
identified in Articles 5.a.1 and 5.a.2 and the specific XR AIRCRAFT Contractual
Delivery Dates are not identified in Articles 5.a.3, 5.a.4, 5.a.5, 5.a.6 and
5.a.7, EMBRAER will give BUYER notice ("Final Delivery Notice") of the date on
which EMBRAER considers that each such AIRCRAFT will be ready for inspection and
such date shall be no fewer than

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (the
"Inspection Date"). The Final Delivery Notice will be provided to BUYER by
EMBRAER no later than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Effect of Rescheduling on AIRCRAFT BASIC PRICE. The rescheduling of the
delivery months

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





3. Effect of Rescheduling on

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4. General. All other terms and conditions of the Purchase Agreement, which are
not specifically amended by this Amendment, shall remain in full force and
effect without any change.



[Intentionally left blank]



 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 29 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

 

By : /S/ Satoshi Yokota___________ By : _/S/ Frederick Cromer___

Name : Satoshi Yokota Name : Frederick Cromer

Title : Executive Vice-President Industrial Title : Vice President & Chief

Financial Officer





By : /S/ Flavio R

íimoli______



Name : Flavio R

íimoli



Title : Director of Contracts



Date: February 26, 2003 Date: February 26, 2003

Place: Sao Jose Dos Campos, S.P. Place: Houston, Texas



Witness: /S/ Fernando Bueno__ Witness:/S/ Pam Baley__________

Name: Fernando Bueno Name: Pam Baley





